Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/17/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 05/12/2022 overcomes the previously raised Objections to the Specification, 112b rejections and the incorporation of previously indicated allowable subject matter into the independent claims overcome the prior art of record. The Office noted that while the response filed on 05/12/2022 mentioned Amendments to the Drawings, the Office noted that said drawing were missing. In a series of telephonic interviews with attorney Floyd [74438] on 05/16/2022 and 05/17/2022 (see the interview summary for more details), the issue with the missing and informal drawings were resolved with the supplemental response filed on 05/17/2022 which resolved the previously raised Drawing Objection, thus placing the application in condition for allowance.   

Allowable Subject Matter
Claims 4-7 and 12-17 (10 claim total) are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Rouax (US 2,986,367), Kintner (US 3,426,799), Nelson (US 4,625,942), Knox (US 2,911,186), Baker (US 5,377,955) and Dhawan (US 8,672,295). Dhawan, Baker and Nelson teaches the general state of the art of valve similar to applicant's disclosed invention. Kintner and Knox teaches of examples of reciprocating valves having either at least two seals engaging with a valve housing or including a bypass along the longitudinal axis similar to features of applicant's claimed invention. Rouax teaches of a gate valve comprising a sealing structure and a bypass/pressure balancing structure similar to applicant's general invention. Notice that while having some similarities, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the bypass (210), the upper and lower voids (216, 214), the seal integrity system (600), the stem packing (602), the sealing planes of the upper and lower seals (302, 304), the valve seat (122) and the bevels (306, 308) in combination with all the limitations as claimed in claims 4-7 and 12-17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753